The court.

If a party could appear and confess judgment before a justice in person, he could also appear by attorney, which, before the late act of assembly, we all agree he could not. That act does not extend beyond the case of a written warrant authorizing the entry of judgment, and does not give power to enter judgment otherwise. It is also specially guarded to afford relief where the warrant is denied. The question is important in principle, considering the nature of this jurisdiction. It cannot be derived from the agreement of the parties. Consent cannot give jurisdiction. If it is to be derived from the law, it ought to be expressly given. The grant of jurisdiction to these inferior tribunals should be taken strictly. In our opinion, the power to take confessions of judgments without previous proceedings is not given, except in case of note and warrant, and we think it would be a dangerous power.
Judgment reversed.